Title: From Thomas Jefferson to Albert Gallatin, 23 October 1805
From: Jefferson, Thomas
To: Gallatin, Albert


                  
                     Th:J. to mr Gallatin
                     
                     Oct. 23. 05
                  
                  I send for your perusal another letter of mr Madison which I will ask the favor of you to return immediately with the one sent on Saturday & on which it is necessary to act. the war on the continent of Europe appears now so certain, and that peace is at least one year off, that we are now placed at our ease in point of time. we may make another effort for a peaceable accomodation with Spain without the danger of being left alone to cope with both France & Spain. and even if we are driven to war, it is now much more questionable than it was whether we had not better enter into it without fettering ourselves with an alliance that we may be free to retire whenever our terms can be obtained. peace cannot now be made in Europe but by a general convention, and that will take best part of a twelvemonth to arrange. our question now is in what way to give Spain another opportunity of arrangement? is not Paris the place? France the agent? the purchase of the Floridas the means? Affectionate salutations
                  
                     Th: Jefferson
                     
                  
               